 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of September 25, 2020
by and between Randolph N. Osherow, as Chapter 7 trustee in the Bankruptcy Case
(as defined below) (the “Seller”), on the one hand, and US Energy Corporation, a
Texas corporation (the “Buyer,” and together with Seller, the “Parties,” and
each, a “Party”), on the other hand.

 

WHEREAS, on June 24, 2020, a voluntary petition was filed under Chapter 7 of
Title 11 of the United States Code (the “Bankruptcy Code”) by FieldPoint
Petroleum Corporation, a Texas corporation (the “Debtor”).

 

WHEREAS, the Debtor’s bankruptcy case is pending in the United States Bankruptcy
Court for the Western District of Texas (the “Bankruptcy Court”) styled In re
FieldPoint Petroleum Corporation, Case Number 1:20-bk-10726 (the “Bankruptcy
Case”).

 

WHEREAS, Seller was appointed as Chapter 7 trustee for the Debtor’s estate (the
“Estate”) in the Bankruptcy Case on June 24, 2020.

 

WHEREAS, Buyer desires to purchase and Seller desires to sell to Buyer, or a
successful overbidder, as the case may be, substantially all of the Debtor’s
assets, except the Excluded Assets as hereafter defined, free and clear of all
liens, claims, encumbrances, licenses and interests in accordance with Section
363 of the Bankruptcy Code, and otherwise on the terms and conditions set forth
herein.

 

IN CONSIDERATION OF the premises and mutual covenants contained in this
Agreement, and for good and valuable consideration, the Parties agree as
follows:

 

1. Purchase and Sale of Assets. On the Closing Date (as hereinafter defined),
Seller will transfer, sell, assign and convey to Buyer, and Buyer will purchase
and acquire from Seller, free and clear of all liens, claims, licenses,
encumbrances and interests, in accordance with Section 363 of the Bankruptcy
Code, all of the Estate’s right, title and interest in and to all of the assets
of the Debtor, including those set forth on Exhibit A attached hereto, but
excluding only those Excluded Assets identified on Exhibit B (collectively
referred to herein as the “Assets”). The Assets shall not include the excluded
assets set forth in Exhibit B attached hereto (collectively referred to herein
as the “Excluded Assets”). To the extent the Assets include any books, records
and/or other documents (whether in electronic, hard copy or any other form)
(collectively, the “Records”), Buyer shall retain copies of the Records or the
originals thereof as may be reasonably necessary; and Buyer agrees to provide
reasonable access to Seller to the Records as may be necessary to administer the
Estate and/or wind-up the affairs of the Debtor and the Estate or otherwise
relating thereto. To the extent the Excluded Assets include any Records, Seller
agrees that Buyer shall be permitted to access such Records with Seller’s
consent, which consent shall not be unreasonably withheld. Buyer understands and
acknowledges that Seller has limited Records in his possession and Buyer shall
be responsible for obtaining possession of any Records it has acquired, and
records it seeks to review that are defined as Excluded Assets (provided that if
the Records are Excluded Assets, Buyer must first obtain Seller’s consent, which
consent shall not be unreasonably withheld). Buyer and Seller agree that no
records of the Debtor may be destroyed without the written consent of the other
for a period of at least two years after the sale is closed. After such two-year
period has lapsed, the holder of such records shall be entitled to destroy them
after notice to the non-custodial party. If any such records are held by the
other, but the non-holding party seeks to retain such records, the non-holding
party must request such records and pay the cost of delivering such records to
the non-holding entity before two years after the Closing Date. If a party
desires to destroy records within two years of the closing date and the other
party refuses to consent to such destruction, the party seeking to destroy the
records may deliver such records to the offices of the non-consenting party and
the non-consenting party shall be obligated to accept delivery of such records.

 

2. Purchase Price. The purchase price (the “Purchase Price”) of the Assets shall
be Five Hundred Thousand Dollars ($500,000.00), subject to adjustment if Buyer
submits an overbid at the Auction (as hereafter defined) payable by Buyer as
follows:

 

1

 

 

2.1 Cash Deposit at Execution of Agreement. Buyer has paid to Seller the cash
sum of Twenty-Five Thousand Dollars ($25,000.00) by wire transfer (the
“Deposit”), as a deposit against the Purchase Price. The Deposit shall be held
directly by Seller and may be cashed by Seller. Any interest earned on the
Deposit shall be for the account of Seller. The Deposit shall be refunded
promptly to Buyer if: (i) the Bankruptcy Court does not approve Seller’s entry
into this Agreement and/or this Agreement by the Outside Date; (ii) Buyer is
neither the Successful Bidder (as hereafter defined) nor the Backup Bidder (as
hereafter defined); (iii) Buyer is the Backup Bidder but Seller closes the sale
to the Successful Bidder; or (iv) the Closing (as hereinafter defined) fails to
occur within the time specified in this Agreement for any reason other than
Buyer’s breach of this Agreement or any of its obligations hereunder. If the
Closing fails to occur as a result of Buyer’s breach of this Agreement, Seller
shall be entitled to receive and retain the Deposit as liquidated damages as
provided below.

 

BUYER AND SELLER AGREE THAT: (A) IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE
ASSETS PURSUANT TO THIS AGREEMENT BY REASON OF BUYER’S BREACH OF THIS AGREEMENT,
THEN SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT AND
RECEIVE AND RETAIN THE DEPOSIT TO THE EXTENT THAT IT HAS BECOME NONREFUNDABLE TO
BUYER PURSUANT TO THIS AGREEMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND
UNDER SUCH CIRCUMSTANCES, SELLER WAIVES ALL RIGHTS TO OBTAIN BUYER’S SPECIFIC
PERFORMANCE; AND (B) BECAUSE OF THE NATURE OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT, IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX SELLER’S
ACTUAL DAMAGES IF SUCH A BREACH OCCURS AND THEREFORE THE AMOUNT OF LIQUIDATED
DAMAGES SPECIFIED ABOVE SHALL BE PRESUMED TO BE THE AMOUNT OF DAMAGES SELLER
WOULD SUSTAIN BY REASON OF SUCH A BREACH AND REPRESENTS A REASONABLE ESTIMATE OF
THOSE DAMAGES, TAKING INTO ACCOUNT, AMONG OTHER FACTORS, THE CIRCUMSTANCES
EXISTING AS OF THE TIME OF ENTRY INTO THIS AGREEMENT.

 

2.2 Cash at Closing. Buyer shall deliver to Seller the balance of the Purchase
Price at the Closing via wire transfer. Said sum shall be paid to Seller prior
to or on the Closing Date.

 

2.3 Reimbursement of Buyer’s Expenses. In the event that: (i) Buyer is neither
the Successful Bidder nor the Backup Bidder or (ii) Buyer is the Backup Bidder,
and in each such case, Seller closes a sale of the Assets to the Successful
Bidder or the Backup Bidder (but in each such case not Buyer), Seller shall, as
promptly as practicable after the Closing, reimburse Buyer, from the sale
proceeds, for its reasonable actual fees and expenses not to exceed Twenty-Five
Thousand Dollars ($25,000.00) incurred in connection with acting as the
“Stalking Horse Bidder,” including, without limitation, due diligence expenses,
negotiation of this Agreement, review of the Sale Motion (as hereafter defined),
and appearance at the hearing on the Sale Motion (the “Expense Reimbursement”).
For the avoidance of doubt, the Expense Reimbursement: (i) shall only be payable
from the sale proceeds received by Seller from a sale of the Assets and neither
Seller nor the Estate shall have any liability for the Expense Reimbursement and
no claim shall exist therefor unless a Closing occurs; and (ii) is subject to
Bankruptcy Court approval (which is being sought concurrently with and not prior
to the approval of the sale) and shall only be payable if the Bankruptcy Court
approves the Expense Reimbursement. Failure of the Bankruptcy Court to approve
the Expense Reimbursement provided in this Section 2.3 shall not act to
invalidate this Agreement nor give rise to any rights, remedies or claims in
favor of Buyer (including any right to terminate this Agreement). The provisions
of this Section 2.3 shall be for the benefit of Buyer only and no other person
or entity.

 

2.4 Sales Tax Payable by Buyer. Buyer shall pay the sales tax due, if any, with
respect to the transactions contemplated hereby.

 

3. Title. Seller shall convey title to the Assets to Buyer by bill of sale (the
“Bill of Sale”) and quitclaim assignment (“Quitclaim Assignment”) in
substantially the forms attached hereto as Exhibit C and Exhibit D, and as
approved by the Bankruptcy Court, free and clear of all liens, claims, licenses,
encumbrances and interests pursuant to Section 363 of the Bankruptcy Code.

 

4. Reserved.

 

2

 

 

5. No Representations; Indemnity.

 

5.1 EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN THE SALE ORDER (AS HEREAFTER
DEFINED), BUYER AGREES AND ACKNOWLEDGES THAT THE TRANSFER OF THE ASSETS IS MADE
PURSUANT TO ORDER OF THE BANKRUPTCY COURT AND IS MADE “AS IS” AND “WHERE IS”,
AND ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, SELLER
MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER WITH RESPECT TO THE
ASSETS OR OTHERWISE, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
REPRESENTATION OR WARRANTY REGARDING THE TITLE OR CONDITION OF THE ASSETS OR THE
FITNESS, DESIRABILITY, OR MERCHANTABILITY THEREOF OR SUITABILITY THEREOF FOR ANY
PARTICULAR PURPOSE, OR ANY BUSINESS PROSPECTS, OR VALUATION OF THE ASSETS, OR
THE COMPLIANCE OF THE ASSETS IN THEIR CURRENT OR FUTURE STATE WITH APPLICABLE
LAWS OR ANY VIOLATIONS THEREOF. BUYER FURTHER ACKNOWLEDGES THAT SELLER SHALL
DELIVER TO THE BUYER ALL ASSETS IN SELLER’S OR ITS COUNSEL’S POSSESSION; BUT
THAT SELLER DOES NOT HAVE POSSESSION OF ALL OF THE ASSETS, AND THAT TO THE
EXTENT THE SELLER IS NOT IN POSSESSION OF AN ASSET SOLD HEREUNDER, BUYER WILL
HAVE SOLE RESPONSIBILITY TO OBTAIN POSSESSION OF THE ASSETS, AT ITS SOLE
EXPENSE. BUYER AGREES THAT SELLER HAS NO OBLIGATION OR LIABILITY WHATSOEVER WITH
RESPECT TO ANY SEPARATE AGREEMENTS, INDEMNITIES, REPRESENTATIONS OR WARRANTIES
ENTERED INTO BY BUYER, UNLESS THE SELLER HAS ACTUAL KNOWLEDGE OF SUCH MATTERS
BEFORE THE CLOSING DATE AND FAILS TO DISCLOSE SUCH MATTERS TO THE BUYER PRIOR TO
THE CLOSING DATE. AS TO ALL SUCH MATTERS THAT ARE NOT KNOWN TO EITHER THE BUYER
OR THE SELLER AS OF THE CLOSING DATE, ANY RISK OF LOSS SHALL BE BORNE SOLELY BY
BUYER.

 

5.2 BUYER FURTHER ACKNOWLEDGES AND REPRESENTS THAT IT ENTERS INTO THIS AGREEMENT
AFTER ITS INDEPENDENT INVESTIGATION OF THE FACTS AND CIRCUMSTANCES RELATING TO
THE ASSETS AND THE TRANSACTION DESCRIBED HEREIN. WITHOUT LIMITING THE FOREGOING,
BUYER IS NOT RELYING ON SELLER OR THE ESTATE FOR ANY INFORMATION REGARDING THE
ASSETS OR OTHERWISE; EXCEPT THAT SELLER HAS REPRESENTED AND WARRANTS THAT IT HAS
PROVIDED BUYER WITH ALL DOCUMENTS (WITH THE EXCEPTION OF ANY DOCUMENTS SUBJECT
TO ANY APPLICABLE PRIVILEGE, INCLUDING, WITHOUT LIMITATION, ATTORNEY CLIENT AND
WORK PRODUCT) IN ITS POSSESSION RELATIVE TO THE ASSETS BEING SOLD.

 

5.3 Buyer assumes responsibility for obtaining all required licenses,
copyrights, patents, trademarks, permits and/or other agreements and/or rights
as may be required so that Buyer may lawfully use, sell, distribute or dispose
of any of the Assets.

 

5.4 BUYER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD SELLER AND ITS, ATTORNEYS,
CONSULTANTS, INDEPENDENT CONTRACTORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, DEMANDS,
CLAIMS, ACTIONS OR CAUSES OF ACTION, ASSESSMENTS, LOSSES, COSTS, DAMAGES OR
PENALTIES OR EXPENSES, INCLUDING ATTORNEYS’ FEES, IMPOSED ON, ACCRUED AGAINST,
ASSERTED AGAINST, SUSTAINED OR INCURRED BY INDEMNITEES, DIRECTLY OR INDIRECTLY,
RESULTING FROM, ARISING OUT OF, RELATED TO, OR BY VIRTUE OF: (A) ANY LIABILITY
OR OBLIGATION OF BUYER ARISING PRIOR TO, ON OR AFTER THE CLOSING DATE, WHETHER
OR NOT RELATED TO THE OWNERSHIP OR USE OF THE ASSETS; (B) BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF BUYER CONTAINED HEREIN OR IN
ANY AGREEMENT EXECUTED IN CONNECTION HEREWITH; AND (C) THE OWNERSHIP, SALE, USE,
OR DISTRIBUTION OF THE ASSETS FROM AND AFTER THE CLOSING DATE.

 

3

 

 

6. Seller’s Representations and Warranties. Seller makes the following
representations and warranties, which shall survive execution of this Agreement
and which shall survive the Closing:

 

6.1 Authority. Seller is the Chapter 7 trustee in the Bankruptcy Case. Subject
to entry of the Sale Order, Seller has the authority to enter into this
Agreement and to consummate the transactions contemplated thereby.

 

6.2 Notice of Motion for Sale Confirmation Order. Seller has filed a Sale Motion
seeking entry of the Sale Order. Promptly following execution of this Agreement,
Seller shall amend the Sale Motion to include notice of this Agreement.

 

7. Buyer’s Representations and Warranties. Buyer makes the following
representations, warranties and covenants (including, without limitation, those
made elsewhere in this Agreement), which shall survive execution of this
Agreement and which shall survive the Closing:

 

7.1 Authority. Buyer has the power and authority to enter into this Agreement
and consummate the transactions contemplated thereby.

 

7.2 Investigations. Buyer acknowledges that Seller, as recently appointed
Chapter 7 trustee in the Bankruptcy Case, has limited information and documents
concerning the Assets; Buyer has made its own investigation concerning Assets,
the condition of title or any other matter pertaining to the Assets; and, other
than the express representations made by Seller pursuant to this Agreement.
Buyer is not relying on any representations, warranties or inducements of Seller
(or any agent of Seller) with respect to the Assets, the condition of title to
the Assets or any other matter pertaining to the Assets, the transaction
contemplated herein or otherwise.

 

8. Conditions Precedent to Closing for Benefit of Seller. As independent
conditions precedent for the benefit of Seller, Seller’s obligations hereunder,
including the obligation to transfer the Assets to Buyer, are contingent upon
satisfaction of each of the following conditions unless otherwise waived by
Seller in writing on or before the Closing:

 

8.1 Receipt by Seller of Buyer’s Deliveries. Seller shall have received at the
Closing the deliveries required by Section 10 of this Agreement.

 

8.2 Compliance with Covenants. Buyer shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by Buyer on or prior to the Closing.

 

8.3 Sale Order and Findings. This Agreement and the transactions contemplated
herein shall have been approved by the Bankruptcy Court and the Bankruptcy Court
shall have entered the Sale Order in the Bankruptcy Case so approving,
concurrently with findings of fact and conclusions of law (in form and substance
reasonably acceptable to Seller) (the “Findings”), and such Sale Order shall be
final with no appeal having been filed (or if any appeal has been filed, no stay
shall have been issued either preventing this Agreement from becoming
enforceable or the Sale closing).

 

8.4 Buyer is Successful Bidder or Backup Bidder. Buyer shall be either: (i) the
Successful Bidder at the Auction; or (ii) Buyer shall be the Backup Bidder at
the Auction and the Successful Bidder shall have failed to close.

 

8.5 No Violation of Orders. No preliminary or permanent injunction or other
order that would prevent the consummation of the transactions contemplated by
this Agreement shall be in effect.

 

9. Conditions Precedent to Buyer’s Closing. As independent conditions precedent
for the benefit of Buyer, Buyer’s obligations hereunder, including the
obligation to pay the Purchase Price, are contingent upon satisfaction of each
of the following conditions unless otherwise waived by Buyer in writing on or
before the Closing:

 

9.1 Receipt by Buyer of Seller’s Deliveries. Buyer shall have received at the
Closing the deliveries required under Section 10 of this Agreement.

 

9.2 Compliance with Covenants. Seller shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by Seller on or prior to the Closing.

 

4

 

 

9.3 Sale Order and Findings. This Agreement and the transactions contemplated
herein shall have been approved by the Bankruptcy Court and the Bankruptcy Court
shall have entered the Sale Order in the Bankruptcy Case so approving,
concurrently with the Findings (in form and substance reasonably acceptable to
Seller) and such Sale Order shall be final with no appeal having been filed (or
if any appeal has been filed, no stay shall have been issued either preventing
this Agreement from becoming enforceable or the Sale closing).

 

9.4 Buyer is Successful Bidder or Backup Bidder. Buyer shall be either: (i) the
Successful Bidder at the Auction; or (ii) Buyer shall be the Backup Bidder at
the Auction and the Successful Bidder shall have failed to close.

 

9.5 No Violation of Orders. No preliminary or permanent injunction or other
order that would prevent the consummation of the transactions contemplated by
this Agreement shall be in effect.

 

10. Deliveries at Closing. The Parties shall make the following deliveries at
Closing:

 

10.1 Purchase Price. Buyer shall deliver to Seller a cashier’s check or deliver
funds via wire transfer to the account of Seller in the amount of the Purchase
Price, less the Deposit.

 

10.2 Bill of Sale: Quitclaim Assignment. Seller shall deliver to Buyer a Bill of
Sale and Quitclaim Assignment, substantially in the forms attached as Exhibit C
and Exhibit D.

 

10.3 Corporate Documents. At Seller’s request, Buyer shall deliver to Seller a
certified copy of its resolution authorizing the purchase of the Assets and an
incumbency certificate and such other corporate related documents as Seller
shall reasonably request.

 

11. Closing. Closing of the sale (the “Closing”) shall occur at the offices of
R. Reese & Associates, PPLC, 5225 Katy Freeway, Suite 430, Houston, Texas 77007,
or such other location as mutually agreed upon by the Parties, on a date to be
mutually agreed upon by the Parties (the “Closing Date”), but in no event later
than five (5) business days after the Sale Order is final with no appeal having
been filed (or if any appeal has been filed, no stay shall have been issued
either preventing this Agreement from becoming enforceable or the Sale closing);
provided, however, that in the event that the Closing has failed to occur by
October 1, 2020 (the “Outside Date”), this Agreement may be terminated as
provided in and subject to the terms of Section 13. The Parties may mutually
agree in writing to effect the Closing on an earlier or a later date at their
sole discretion. The existence of the Outside Date for the Closing in this
Section 11 shall not relieve either Party of their respective obligations under
this Agreement to use commercially reasonable efforts to perform and satisfy all
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.

 

11.1 Backup Bidder Closing. If the Successful Bidder shall fail to close, (i)
the Backup Bidder shall be obligated to close within ten (10) business days of
being notified that the Closing with the Successful Bidder has failed to close
due to breach by the Successful Bidder; and (ii) the Outside Date shall be
extended by thirty (30) calendar days.

 

12.Overbid Procedure; Bankruptcy Court Approval; Sale Order. Buyer acknowledges
that:

 

[12.1 Overbid Auction Procedure. The sale of the Assets to Buyer is subject to
an overbid auction (the “Auction”) by sealed bid to be submitted to Seller by
Monday, August 3rd, 2020, at 4 p.m. or as otherwise required by the Bankruptcy
Court. The initial overbid purchase price must be in the amount of at least Five
Hundred Fifty Thousand Dollars ($550,000.00). To qualify as a bidder at the
Auction, any bidder, other than the named Buyer hereunder, must deliver to
Seller: (i) evidence of financial ability to consummate a sale for at least Five
Hundred Fifty Thousand Dollars ($550,000.00); (ii) an executed version of this
Agreement in substantially the same form hereof but reflecting a Purchase Price
of at least Five Hundred Fifty Thousand Dollars ($550,000.00) binding on such
bidder (provided, if any bidder proposes to make any changes to the form of this
Agreement, such bidder shall highlight any such proposed changes); and (iii) a
deposit in the amount of at least Fifty Thousand Dollars ($50,000.00) by
cashier’s check made payable to Seller, (any such bidder who has satisfied such
conditions, together with Buyer, a “Qualified Bidder”). At the conclusion of the
Auction, Seller shall request that the Bankruptcy Court approve the sale of the
Assets to the highest Qualified Bidder taking into account such terms of sale as
Seller may consider in his reasonable business judgment and determined by the
Bankruptcy Court (the “Successful Bidder”) and, in the event the Successful
Bidder fails to close, the sale of the Assets to the second highest Qualified
Bidder taking into account such terms of sale as Seller may consider in his
reasonable business judgment and determined by the Bankruptcy Court (the “Backup
Bidder”). Any overbid shall be subject to all other terms and conditions of this
Agreement, as applicable and as required by the Bankruptcy Court. The Backup
Bidder shall be legally obligated to close the transaction, as if such Backup
Bidder had been the Successful Bidder; and shall be subject to the same
forfeiture of its deposit and liquidated damages provisions as would apply to
the Successful Bidder. No bidder other than the two highest bidders shall be
bound to close the transaction. If both the Successful Bidder and the Backup
Bidder fail to close, Seller, in his sole discretion, may conduct a new auction
sale to the extent there is any buyer willing to be a bidder at such auction.

 

5

 

 

12.2 Bankruptcy Court Approval; Sale Order. The sale to Buyer by Seller and the
other transactions contemplated by this Agreement are expressly subject to
approval of the Bankruptcy Court. Seller has filed with the Bankruptcy Court a
motion (the “Sale Motion”) for entry of an order in form and substance
reasonably acceptable to Seller and Buyer (the “Sale Order”) providing that,
among other things: (i) the sale of the Assets to Buyer in accordance with this
Agreement shall be pursuant to Sections 363(b) and 363(f) of the Bankruptcy
Code, free and clear of all liens, claims, licenses, encumbrances and interests
except as provided in Section 3; (ii) the Sale Order is final with no appeal
having been filed (or if any appeal has been filed, no stay shall have been
issued preventing this Agreement from becoming enforceable); (iii) Buyer shall
be entitled to the Expense Reimbursement if authorized by this Agreement
(provided the failure of the Bankruptcy Court to approve such Expense
Reimbursement shall not give rise to a right of Buyer to terminate this
Agreement); and (iv) the Bankruptcy Court shall retain jurisdiction with respect
to any matters relating to the Sale Order or the transactions contemplated by
this Agreement. Notwithstanding the foregoing, the Bankruptcy Court’s failure to
approve the requests set forth in (iii) or (iv) of this Section 12.2 shall not
be a basis to object to the form and substance of the Sale Order.

 

13. Termination. This Agreement may be terminated by the mutual written consent
of the Parties. Either Seller or Buyer may also terminate this Agreement by
written notice to the other if the Closing shall not have occurred by the
Outside Date contemplated in Section 11 due to no breach by the terminating
Party. Buyer may also terminate this Agreement by written notice to Seller, if
any of the conditions in Section 9 are not satisfied by the Outside Date, or
Seller shall breach any of its obligations under this Agreement. Seller may also
terminate this Agreement by written notice to Buyer if any of the conditions in
Section 8 are not satisfied by the Outside Date, or Buyer shall breach any of
its obligations under this Agreement. No termination under this Section 13 shall
release either Party from or act as a waiver of any claim against the other
Party, at law or in equity (except as limited by Section 2.1) as a result of
such termination or as a result of any breach or default under this Agreement.
This Agreement may be terminated as provided herein without further order of the
Bankruptcy Court.

 

14. Commissions. Buyer and Seller each represent and warrant to the other that
no person or entity has been engaged by it as a broker, agent or finder,
licensed or otherwise, in connection with the transaction contemplated by this
Agreement. If any claim is made for a commission or finder’s fee in connection
with the transaction contemplated by this Agreement, then the Party upon whose
alleged statement, representation or agreement that claim arises shall
indemnify, defend, protect and hold harmless the other Party from and against
all liability, damage and cost (including actual attorneys’ fees) the other
Party incurs as a result thereof. For avoidance of doubt, this Section 14 does
not apply to any fee or expense payable to Seller as trustee in the Bankruptcy
Case.

 

15. Miscellaneous.

 

15.1 Entire Agreement. This Agreement and the written agreements referred to
herein and executed in connection herewith constitute the entire understanding
among the parties with respect to the subject matter hereof, and supersede all
negotiations, prior discussions or other agreements, oral or written.

 

15.2 Governing Law; Venue. This Agreement has been negotiated and entered into
in the State of Texas, and shall be governed by, and construed in accordance
with, the laws of State of Texas in effect at the time of its execution, without
reference or regard to the principles of conflict of laws. Any action arising
out of this Agreement must be brought and maintained in the Bankruptcy Court,
and the Parties hereto consent to the jurisdiction of the Bankruptcy Court;
provided, after the Bankruptcy Case is closed, any action may be brought in a
court located in Travis County, Texas with jurisdiction.

 

6

 

 

15.3 Independent Contractors. The parties hereto are independent contractors and
nothing contained in this Agreement shall be construed to place them in the
relationship of partners, principal and agent, employer/employee or joint
venturer. The parties agree that they shall neither have the power or right to
bind or obligate the other, nor shall either hold itself out as having such
authority.

 

15.4 Counterparts. This Agreement may be executed in counterparts. In the event
that any signature to this Agreement or any amendment hereto is delivered by
facsimile transmission, by e-mail delivery of a “.pdf or by other electronic
format data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile, “.pdf’ or other electronic format
data file signature page were an original thereof (and the same shall be deemed
as originals).

 

15.5 Fees and Costs. If any action, including any arbitration proceeding, is
instituted to enforce the terms or provisions of this Agreement (except as
provided in Section 8.3), including an action instituted after the bankruptcy of
a party, the prevailing party in such action shall be entitled to collect as
part of its recovery all reasonable costs, charges and fees, including but not
limited to its expert witness fees and attorneys’ fees and costs, incurred in
connection with such action.

 

15.6 Amendment. This Agreement may only be amended or modified by the written
agreement of the Parties.

 

15.7 Severability. If any of the provisions of this Agreement are held invalid
under any law, such invalidity shall not affect the remainder of the Agreement.

 

15.8 No Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assigned by any Party without the prior written consent of
the other Parties hereto.

 

15.9 Successors and Assigns. Subject to Section 15.8, this Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
Parties.

 

15.10 Headings; Construction. The headings of the various Sections of this
Agreement are for convenience only and are not intended to explain or modify any
of the provisions of this Agreement. No rule of strict construction will be
applied in the interpretation or construction of this Agreement. When used in
this Agreement, “including” means “including without limitation.” In the event
of any conflict or ambiguity between this Agreement and any Exhibit, this
Agreement will control. Whenever the context requires: (a) the singular number
shall include the plural, and vice versa; (b) the masculine gender shall include
the feminine and neuter genders; (c) the feminine gender shall include the
masculine and neuter genders; and (d) the neuter gender shall include the
masculine and feminine genders.

 

15.11 Notices. All notices to be given by any Party to this Agreement to the
other Party shall be in writing, and shall be given by certified United States
mail, return receipt requested, postage prepaid, to the other, sent by telefax
or facsimile transmission, or personally delivered, at the addresses set forth
below (or at such other address for a Party has specified by like notice) and
shall be deemed given when received if sent by facsimile transmission or
personally delivered, or if mailed as provided herein, on the second day after
it is so placed in the mail.

 

The addresses referred to above are:

 

  Buyer: Ryan Smith     US Energy Corp.     675 Bering St., Suite 100    
Houston, TX 77057     Ph: 303-993-3200

 

7

 

 

  With a courtesy copy to: Rachel Reese     R. Reese & Associates, PLLC    

5225 Katy Freeway, Suite 430,

Houston, Texas 77007

    Ph: 832-831-2289

 

  Seller: Mr. Randolph N. Osherow     Trustee     342 W. Woodlawn, Suite 100    
San Antonio, TX 78212     Ph: 210-738-3001

 

  With a courtesy copy to:      

____________________

____________________

____________________

____________________

Ph: _________________

 

Any Party at any time may give notice to the other Party of a different address
other than that set forth above in accordance with the provisions of this
Section 15.11. Failure of any Party to provide courtesy-only copies of notices,
demands and other communications shall not impair, modify, limit or otherwise
affect any Party’s rights or remedies nor any Party’s obligations under this
Agreement.

 

15.12 Interpretation. Each Party has had an opportunity to review and revise
this Agreement and consult with counsel, and any rule of contract interpretation
to the effect that ambiguities or uncertainties are to be interpreted against
the drafting party or the party who caused it to exist shall not be employed in
the interpretation of this Agreement or any document executed in connection
herewith.

 

15.13 Survival of Obligations. All obligations of the Parties set forth in this
Agreement shall survive the Closing and Closing Date.

 

15.14 Waiver. No Party shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

15.15 Further Assurances. Buyer and Seller shall each promptly sign and deliver
all additional documents and perform all acts reasonably necessary to perform
its obligations and carry out the intent expressed in this Agreement. Without
limiting the foregoing, at Seller’s request, Buyer shall enter into an amendment
to this Agreement, or enter into a superseding asset purchase agreement, to
reflect any changes in terms (including any change to the Purchase Price) as may
occur as part of the Bankruptcy Court approval, the Auction or the New Auction,
if applicable.

 

15.16 No Waiver. A waiver by either Party of a default by the other Party is
effective only if it is in writing and shall not be construed as a waiver of any
other default.

 

15.17 No Beneficiaries. No person or entity besides Buyer, Seller and their
permitted successors and assigns has any rights or remedies under this
Agreement.

 

15.18 Incorporation. Any exhibits attached hereto and referred to herein are
incorporated into this Agreement.

 

15.19 Effect of Course of Dealing. No course of dealing between the Parties in
exercising any of their respective rights under this Agreement shall operate as
a waiver of any such rights, except where expressly waived in writing. Further,
nothing herein shall require either Party to terminate this Agreement upon
breach or default of this Agreement by the other Party.

 

15.20 Time. Time is of the essence of this Agreement and each and every
provision hereof.

 

15.21 Seller Capacity as Trustee of the Estate; Limitation on Liability. Buyer
acknowledges and understands that Seller is the Chapter 7 trustee of the Estate
and that Seller enters this Agreement solely in his capacity as Chapter 7
trustee of the Estate and not in his personal capacity, and no liability or
obligations shall accrue to him personally as a result of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

8

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be fully
executed as of the day and year first above written.

 

  SELLER       By:       Name:     Title:

 

  BUYER       By:   Name:   Title:



 

 

9

 

 

EXHIBIT A

ASSETS

 

All of the Estate’s right, title and interest in the following real and personal
property of the Debtor, excluding only the Excluded Assets set forth at Exhibit
B, including, without limitation:

 

[to be provided.]

 

Collectively, the “Assets”.

 

10

 

 

EXHIBIT B

EXCLUDED ASSETS

 

Notwithstanding the other provisions of the Agreement or any other exhibit, the
Assets do not include the following assets owned by the Estate or in which it
has or had any interest (collectively, the “Excluded Assets”): (a) tax
attributes, including, but not limited to net operating loss carryovers; (b) tax
refunds, insurance refunds or other refunds (except as described on Exhibit A);
(c) any property owned by third parties; (d) workers’ compensation refunds; (e)
utility, security or similar deposits; (f) cash, deposit accounts, certificates
of deposit or other cash equivalents (except as described on Exhibit A); (g) the
corporate minute book and related corporate governance records; (h) insurance
policies; (i) assets which are not assignable by Seller to Buyer as a matter of
law; (j) accounts, accounts receivable and/or money owed, including, without
limitation, under a promissory note or proceeds of production attributable to
any time prior to the Closing Date; (k) causes of action or claims (including,
without limitation, any causes of action, claims or avoidance actions under
Chapter 5 of the Bankruptcy Code and/or applicable state law) that Seller would
be or may be entitled to bring as the Chapter 7 trustee or to use as an offset
or defense to any claim; (l) commercial leases; (m) personnel records, and/or
any other records or documents required to be kept confidential or private under
agreement or applicable law, in any form (whether in hard copies, electronic
files or otherwise) (confidential documents made confidential by agreement, only
(not confidential by operation of law, but only by agreement), shall be
disclosed to Buyer subject to a confidentiality agreement in a form reasonably
acceptable to the Seller); (n) assets operated by Trivista Operating, LLC, in
the Ranger and Taylor Serbin Fields in which Debtor owns a working interest,
more specifically the wells; (o) licenses, franchises, software, copyrights,
patents, trademarks or other intellectual property with respect to which the
Debtor is or was the licensee or franchisee and which may not be transferred by
Trustee to Buyer under applicable law or without third party consent (including
any consent by a licensor or franchisor); (p) any attorney client privilege or
similar privilege; and (q) proceeds of any of the foregoing.

 

11

 

 

EXHIBIT C

FORM OF BILL OF SALE

 

[to be provided.]

 

12

 

 

EXHIBIT D

FORM OF QUITCLAIM ASSIGNMENT

 

[to be provided.]

 

13

 

